EXHIBIT 10.3

PINNACLE ENTERTAINMENT, INC.

DIRECTORS DEFERRED COMPENSATION PLAN

THIS PINNACLE ENTERTAINMENT, INC. DIRECTORS DEFERRED COMPENSATION PLAN (the
“Plan”) is adopted as of the Effective Time (as defined below) by Pinnacle
Entertainment, Inc., a Delaware corporation (the “Corporation” and, prior to the
Effective Time, known as PNK Entertainment, Inc.), as follows:

RECITALS

WHEREAS, on July 20, 2015, Pinnacle Entertainment, Inc. (“PropCo”) entered into
an Agreement and Plan of Merger with Gaming and Leisure Properties, Inc.
(“GLPI”), and certain other parties, pursuant to which PropCo will become a
subsidiary of GLPI (the “Merger”), and, immediately prior to the consummation of
the Merger, PropCo will separate its operations business and certain of its real
property into the Corporation, a new public company (the “Distribution,” and the
effective time of the Distribution, the “Effective Time”), which shall continue
to conduct the operations previously conducted by PropCo;

WHEREAS, on April 28, 2016, PropCo and the Corporation entered into an Employee
Matters Agreement (the “EMA”) pursuant to which, and contingent on the
consummation of the Distribution, those assets and liabilities under the Amended
and Restated Pinnacle Entertainment, Inc. Director Deferred Compensation Plan,
as amended (the “Prior Plan”), that are not retained by PropCo pursuant to the
EMA shall be assumed by the Corporation (the “Assumed Rights”); and

WHEREAS, effective as of the consummation of the transactions contemplated by
the Agreement and Plan of Merger, PropCo terminated the Prior Plan.

NOW, THEREFORE, effective as of the Effective Time, Pinnacle hereby establishes
the Plan as follows:

1. Eligibility. Each member of the Board of Directors of the Corporation (the
“Board”) is eligible to participate in the Plan, including, each director of
PropCo who was eligible to participate in the Prior Plan as of the Effective
Time.

2. Participation.

(a) Time of Election. Before the beginning of a calendar year, each eligible
Director may elect to participate in the Plan by directing that all or any part
of the compensation (including fees payable for services as chairman or a member
of a committee of the Board) which otherwise would have been earned currently
for services rendered as a Director (“Compensation”) during such calendar year
shall be credited to a deferred compensation account (the “Director’s Account”);
provided, however, that the Director may elect to defer only Compensation earned
from and after the first day of the calendar year or after a specified date that
is later than the first day of the calendar year. Any person who shall become a
Director during any calendar year, and who was not a Director of the Corporation
before the beginning of such calendar year, may elect, within



--------------------------------------------------------------------------------

30 days after the Director’s term begins, to defer payment of all or any part of
the Director’s Compensation earned during the remainder of such calendar year
from and after the date of such election, or, if the election so provides,
earned after a specified date that is later than the date of the election. As of
the Effective Time, each such election under Prior Plan shall be deemed to be
made under this Plan.

(b) Form and Duration of Election. An election to participate in the Plan shall
be made by written notice signed by the Director and filed with the Secretary of
the Corporation only at the times specified in Section 2(a). Such election shall
specify the amount of the Director’s Compensation to be deferred and specify an
allocation of the deferred Compensation between cash and “Shares” as herein
provided. For purposes of this Plan, “Shares” shall mean shares of the common
stock of the Corporation. Any such election shall be irrevocable once made with
respect to the calendar year for which it is made; amounts credited to the
Director’s Account with respect to such calendar year shall be credited and
distributed in accordance with such election and with the terms of the Plan
notwithstanding any later change, termination or renewal of an election with
respect to later calendar years. An election made with respect to a calendar
year shall continue in effect for later calendar years unless and until the
Director changes or terminates the election by signed written notice filed with
the Secretary of the Corporation. Any such change or termination shall become
effective with respect to Compensation earned from and after the first day of
the calendar year following the calendar year in which such notice is given, or,
at the election of the Director as set forth in such notice, effective only with
respect to Compensation earned after a specified date that is later than the
first day of the calendar year following the calendar year in which such notice
is given.

(c) Renewal. A Director who has terminated his election to participate may
thereafter file another election to participate for the calendar year subsequent
to the filing of such election in accordance with the requirements of
Section 2(a) hereof.

3. The Director’s Account. All compensation which a Director has elected to
defer under the Plan shall be credited, at the Director’s election, to the
Director’s Account as follows:

(a) As of the date the Director’s Compensation would otherwise be payable, the
Director’s Account will be credited with an amount of cash equal to the amount
of such Compensation which the Director elected to defer and to be allocated to
cash.

(b) As of the date the Director’s Compensation would otherwise be payable, there
shall be credited to the Director’s Account the number of full and fractional
Shares obtained by dividing the amount of such Compensation which the Director
elected to defer and to be allocated to Shares by the average of the closing
price of a Share on the principal stock exchange on which such Shares are then
listed, or, if they are not then listed on a stock exchange, the average of the
closing price of a Share on the NASDAQ National Market System, on the last ten
business days of the calendar quarter or month, as the case may be, for which
such Compensation is payable.

(c) At the end of each calendar quarter there shall be credited to the
Director’s Account the number of full and/or fractional Shares obtained by
dividing the dividends



--------------------------------------------------------------------------------

which would have been paid on the Shares credited to the Director’s Account as
of the dividend record date, if any, occurring during such calendar quarter if
such Shares had been issued and outstanding Shares on such date, by the closing
price of a Share on the principal stock exchange on which such Shares are then
listed, or, if Shares are not then listed on a stock exchange, the closing price
of a Share on the NASDAQ National Market System, on the date such dividend(s) is
paid. In the case of stock dividends, there shall be credited to the Director’s
Account the number of full and/or fractional shares of Shares which would have
been issued with respect to the Shares credited to the Director’s Account as of
the dividend record date if such Shares had been shares of issued and
outstanding Shares on such date.

(d) No fractional share interests credited to a Director’s Account shall be
distributed pursuant to Section 4 hereof. Instead, any fractional Shares
remaining at the time the final distribution is made pursuant to Section 4
herein shall be converted into a cash credit by multiplying the number of
fractional shares by the average of the closing price of a Share on the
principal stock exchange on which Shares are then listed, or, if they are not
then listed on any stock exchange, the average of the closing price of a Share
on the NASDAQ National Market System, on the last ten business days prior to the
date of the final distribution from the Director’s Account.

(e) Cash amounts credited to the Director’s Account pursuant to subparagraphs
(a) and (f) shall accrue interest commencing from the date the cash amounts are
credited to the Director’s Account at a rate per annum to be determined from
time to time by the Board. Amounts credited to the Director’s Account shall
continue to accrue interest until distributed in accordance with the Plan.

(f) As of the Effective Time, each Director’s Account shall be credited with the
amount of cash and a number of full and fractional Shares covered by the Assumed
Rights with respect to such Director.

The Director shall not have any interest in the cash or Shares credited to the
Director’s Account until distributed in accordance with the Plan.

4. Distribution from Accounts.

(a) Form of Election. At the time a Director makes a participation election
pursuant to Sections 2(a) or 2(c), the Director shall also file with the
Secretary of the Corporation a signed written election with respect to the
method of distribution of the aggregate amount of cash and Shares credited to
the Director’s Account pursuant to such participation election. As of the
Effective Time, each such election under Prior Plan shall be deemed to be made
under this Plan. A Director may elect to receive such amount in one lump-sum
payment or in a number of approximately equal annual installments (provided the
payout period does not exceed 15 years). The lump-sum payment or the first
installment shall be paid as of the first business day of the calendar quarter
immediately following the cessation of the Director’s service as a Director of
the Corporation. Subsequent installments shall be paid as of the first business
day of each succeeding calendar quarter until the entire amount credited to the
Director’s Account shall have been paid. A cash payment will be made with the
final distribution for any fraction of a Share in accordance with Section 3(d)
hereof.



--------------------------------------------------------------------------------

(b) Adjustment of Method of Distribution. A Director participating in the Plan
may, prior to the beginning of any calendar year, file another written notice
with the Secretary of the Corporation electing to change the method of
distribution of the aggregate amount of cash and Shares credited to the
Director’s Account for services rendered as a Director commencing with such
calendar year. Amounts credited to the Director’s Account prior to the effective
date of such change shall not be affected by such change and shall be
distributed only in accordance with the election in effect at the time such
amounts were credited to the Director’s Account.

5. Distribution on Death. If a Director should die before all amounts credited
to the Director’s Account shall have been paid in accordance with the election
referred to in Section 4, the balance in such Account as of the date of the
Director’s death shall be paid promptly following the Director’s death to the
beneficiary designated in writing by the Director. Such balance shall be paid to
the estate of the Director if (a) no such designation has been made, or (b) the
designated beneficiary shall have predeceased the Director and no further
designation has been made.

6. Withdrawal in the Event of a Financial Emergency. A Director who believes he
has experienced a “Financial Emergency” (as defined below) may request in
writing a withdrawal of a portion of his Director’s Account to satisfy the
emergency. The Board (without the participation of such Director) shall
determine, in its sole discretion, (i) whether a Financial Emergency has
occurred, and (ii) the amount reasonably required to satisfy the Financial
Emergency; provided, however, that the withdrawal shall not exceed the balance
in the Director’s Director Account, or the amount the Board (without the
participation of such Director) reasonably determines, under Treasury
Regulations Section 1.401A-3(j)(3)(ii), to be necessary to meet such emergency
needs (including taxes reasonably anticipated to be incurred by reason of a
taxable distribution), after taking into account the extent to which such
hardship is or may be relieved through reimbursement or compensation by
insurance or otherwise or by liquidation of the Director’s assets (unless the
liquidation of such assets would itself cause severe financial hardship). If,
subject to the sole discretion of the Board (without the participation of such
Director), the petition for a withdrawal is approved, the distribution shall be
made within 30 days of the date of approval by the Board (without the
participation of such Director). For purposes of this Plan, “Financial
Emergency” shall mean a severe financial hardship to the Director resulting from
an illness or accident of the Director, the Director’s spouse, or a dependent
(as defined in Section 152 of the Internal Revenue Code of 1986, as amended (the
“Code”), without regard to Sections 152(b)(1), 152(b)(2) and 152(d)(1)(B)) of
the Director, loss of the Director’s property due to casualty, or other similar
extraordinary and unforeseeable circumstances arising as a result of events
beyond the control of the Director.

7. Directors Who Are Specified Employees. Notwithstanding any other provision of
this Plan, if any stock of the Corporation or any affiliate is publicly traded
on an established securities market or otherwise, and payment of benefits under
this Plan to a Director who is a “Specified Employee” (as defined below) would
be deemed to be on account of his separation from service under Section 409A of
the Code, no payments shall be made to such Specified



--------------------------------------------------------------------------------

Employee within six months after such Specified Employee’s separation from
service (or, if earlier, the date of his death). Any amounts subject to delayed
payment under the preceding sentence shall be paid on the first business day
after the expiration of such six-month period, together with any earnings
accrued in the Director’s Account on such amounts during such six-month period.
This Section 7 is intended to comply with the requirements of Section 409A of
the Code and shall be interpreted accordingly. For purposes of this Plan, the
term “Specified Employee” shall mean a Specified Employee of the Corporation or
any affiliate, as defined in Treasury Regulations Section 1.409A-1(i).

8. Effective Date. This Plan shall become effective at the Effective Time.

9. Shares Issuable. The maximum number of Shares which may be issued pursuant to
this Plan is 1,000,000 plus the number of full and fractional Shares covered by
the Assumed Rights.

10. Miscellaneous.

(a) The right of a Director to receive any amount in the Director’s Account
shall not be transferable or assignable by the Director, except by a beneficiary
designation under Section 5, by will or by the laws of descent and distribution,
or pursuant to a qualified domestic relations order as defined by the Code, or
Title I of the Employee Retirement Income Security Act, as amended, or the rules
thereunder, and no part of such amount shall be subject to attachment or other
legal process.

(b) The Corporation shall not be required to reserve or otherwise set aside
funds or Shares for the payment of its obligations hereunder. The Corporation
shall make available as and when required a sufficient number of Shares to meet
the needs of the Plan, either by the issuance of new shares of the common stock
of the Corporation, or the purchase of Shares on the open market or through
private purchases, as the Corporation may determine.

(c) The establishment and maintenance of, or allocation and credits, to the
Director’s Account shall not vest in the Director or his beneficiary any right,
title or interest in and to any specific assets of the Corporation. A Director
shall not have any dividend or voting rights or any other rights of a
stockholder (except as expressly set forth in Section 3 with respect to
dividends and as provided in subparagraph (g) below) until the Shares credited
to a Director’s Account are distributed. The rights of a Director to receive
payments under this Plan shall be no greater than the right of an unsecured
general creditor of this Corporation.

(d) The Plan shall be administered by the Board. The Board shall have the full
discretion and power to interpret provisions of the Plan, to prescribe, amend
and rescind rules and regulations relating to the Plan, to compute amounts to be
credited to and distributed from Directors’ Accounts, and to make all other
determinations it deems necessary or advisable to administer the Plan, with all
such determinations being final and binding; provided, however, that the Board
will not have the power to take any action relating to eligibility for
participation in the Plan or the number of Shares to be issued to each
participating Director.



--------------------------------------------------------------------------------

(e) The Board may at any time terminate the Plan or amend the Plan in any manner
it deems advisable and in the best interests of the Corporation; provided,
however, that (i) no amendment or termination shall impair the rights of a
Director with respect to amounts then credited to the Director’s Account, and
(ii) no amendment or termination shall accelerate or defer any payments or
distributions that would have been made under the Plan if it had not been
amended or terminated, except to the extent that such acceleration or deferral
could be made without subjecting the Directors to additional taxes under
Section 409A of the Code.

(f) Each Director participating in the Plan will receive an annual statement
indicating the amount of cash and number of Shares credited to the Director’s
Account as of the end of the preceding calendar year.

(g) If adjustments are made to outstanding shares of Shares, or if outstanding
shares of Shares are converted into or exchanged for, other securities or
property, as a result of stock dividends, stock splits, reverse stock splits,
recapitalizations, reclassifications, mergers, split-ups, reorganizations,
consolidations and the like, an appropriate adjustment (as determined in good
faith by the Board) will also be made in the number and kind of shares or
property credited to the Director’s Account, so that, when distributions are
made pursuant to this Plan, the Director will receive the number and kind of
securities or property to which a holder of Shares would have been entitled upon
such event. In addition, if outstanding Shares are converted into or exchanged
for another security, all references to “Shares” in this Plan shall be deemed to
be references to such other security.

(h) The name of the Plan shall be the “Pinnacle Entertainment, Inc. Directors
Deferred Compensation Plan.”

(i) Subject to the Employee Retirement Income Security Act of 1974, as amended,
the provisions of this Plan shall be construed and interpreted according to the
internal laws of the State of Delaware without regard to its conflicts of law
principles.